DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 9, the phrase “the number” should be changed to -- a number --.  In line 13, the phrase “the value of pressure” should be changed to -- a value --.  In lines 13-16, the clause “with the value of pressure FN … a standard and difference values e1,e2 …  array element“ is not clearly worded or clearly understood.  Is the “a standard and difference values e1,e2“ a difference between the value of the pressure FN of the central piezoelectric element and the values of the pressures of other piezoelectric array elements?  Please clarify.  In line 18, it appears the phrase “means of” should be deleted to avoid means plus function since no function is specified afterwards.  In line 25, it is not clear how “N-1, N+1, … 2N+1” is related to the expression yi(t) and yi(t-1).  Please clarify.  In line 32, it is not clear what is meant by “10-3N”.  What is the meaning of “N”?  Please clarify.  In line 32, it appears the phrase “means of” should be deleted to avoid means plus function since no function is specified afterwards.  In line 35, it appears the phrase “means of” should be deleted to avoid means plus function since no function is specified afterwards.

Conclusion
This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Shi and Hong, are related to ultrasonic piezoelectric array elements transducers having voice coil motors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861